Matter of Insurance Corp. of N.Y. (2015 NY Slip Op 02918)





Matter of Insurance Corp. of N.Y.


2015 NY Slip Op 02918


Decided on April 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 7, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Kapnick, JJ.


401477/09 -14742N 14741 14740

[*1]Insurance Corporation of New York.
First Financial Insurance Company, Claimant-Appellant,
vInsurance Corporation of New York, Defendant-Respondent.


Ford Marrin Esposito Witmeyer & Gleser, LLP, New York (John A. Mattoon of counsel), for appellant.
Melito & Adolfsen PC, New York (Ignatius John Melito of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered November 12, 2013, which denied claimant's motion to reject the referee's report, granted defendant's cross motion to confirm the referee's report, and dismissed the complaint, unanimously affirmed, with costs. Appeals from orders, same court and Justice, entered February 27, 2014, and March 11, 2014, which denied claimant's motions to renew or reargue its prior motion, unanimously dismissed, without costs.
Claimant, First Financial, a judgment creditor of defendant Insurance Corporation of New York's (Inscorp) insured, a now defunct contractor, cannot avoid the requirements of the insurance policy simply because it is filing a claim pursuant to Insurance Law § 3420(b). It has no greater rights than the insured under the policy (see Lang v Hanover Ins. Co., 3 NY3d 350 [2004]), and Inscorp's 2005 disclaimer of liability for coverage was proper based on the fact that First Financial's insureds were not named as additional insureds under the Inscorp policy and also on the ground that its notice of claim was untimely (see Aetna Cas. & Sur. Co. v National Union Fire Ins. Co. of Pittsburgh, Pa., 251 AD2d 216 [1st Dept 1998]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 7, 2015
CLERK